DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On the fourth from last line of claim 1 “teath” should be “teeth”.  
Appropriate correction is required.


Response to Amendment
Applicant’s amendment has been entered. Claims 1-3, 5-26 and 29 are pending. Claims 4, 27, and 28 area canceled. Applicant’s amendment has overcome rejections over 35 USC 103. The amendment has overcome rejections under 35 USC 112(b) directed to the limitations: “metal additive manufacturing system”, “the properties” in claims 1 and 7, “physical properties” in claims 12 and 19, antecedent basis issues for the laser beam, “open to the build platform” in claim 1, "near the center of the build platform" in claim 1, “the thickness” in claim 3, the uncertainty in properties of claim 10, and rendered moot rejections of claims 27 and 28.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for powder bed fusion printing, powder bed selective melting, laser sintering, laser melting, or direct energy deposition, does not reasonably provide enablement for all additive manufacturing process based on metal powder beds (which includes binder jetting), all process which deposit metal powder through a building head (which includes slurry extrusion), or single wire extrusion (claim 6).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant is reminded that the disclosure was deemed enabled for the scope of the claims filed August 20, 2020. What follows are the grounds of rejection were previously set forth 
The breadth of the claims: All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP2164.08).  The present claim 1 is directed to a process for manufacturing a flexspline of a strain wave gear. Limitations directed to the structure of the flexspline itself are specific, notably the flexspline produced is required to have a cup wall thickness of between 0.05 and 2 mm. Claim 1 appears to broadly cover any process using an additive manufacturing process for based on a metal powder bed or where metal powder is deposited through at least one building head to produce a product with very specific dimensions provided. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.
The nature of the invention: Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains (MPEP2164.05(a)). Paragraph [0056] of the present disclosure indicates: “As a result of the deficiencies of these conventional additive manufacturing techniques, metal additive manufacturing techniques are currently considered unsuitable for the fabrication of flexsplines and other sensitive to manufacturing components of HDs.”; “Accordingly, no currently available metal additive manufacturing technology appears to be suitable for printing metal flexsplines” and “certain metal additive manufacturing technologies, such as DED [direct energy deposition], are often unable to achieve a feature size small enough to print a flexspline wall or other flexspline features”. Paragraph [0079] of the 
The state of the prior art: US20150209889 indicates that for an additive melt deposition process, precision is difficult, particularly for thin objects [0154]. US 20150219572 discloses a deposition process for which production of thin-wall structures are impractical or impossible [0058], and US20130277891 notes difficulty in producing thin-walled structures in powder layer processes [0003-04]. 
The level of one of ordinary skill: When an invention, in its different aspects, involves distinct arts, the specification is enabling if it enables those skilled in each art, to carry out the aspect proper to their specialty (MPEP 2164.05(b)). As the present disclosure indicates flexsplines are manufactured by casting or machining, one of ordinary skill of manufacturing flexsplines, or even one of ordinary skill in the art of a given metal additive manufacturing process likely would not possess requisite knowledge to overcome difficulties of producing thin-walled structures.
The level of predictability in the art: as shown in Figure 13 of the present disclosure shows that additively manufactured flexsplines are rougher than cast counterpart (paragraphs [0081-82]).  This suggests that there is a greater degree of unpredictability in producing flexsplines through additive manufacturing compared to casting or machining.  US20150352794 
The amount of direction provided by the inventor: The inventor indicates that in such embodiments for which the wall thickness is less than 2mm, the wall thickness is on the order of the build beam. It is noted that some metal additive manufacturing processes such as ultrasonic additive manufacturing (claimed as an additive manufacturing system in claim 4) do not require a beam (paragraph [0060]).
The existence of working examples: Applicant discloses using an EOS M290, a direct metal laser sintering system to produce the flexspline of the claimed process. Applicant neither discloses nor provides examples that flexsplines have been produced through any other process.
The quantity of experimentation needed to make or use the invention based on:
the content of the disclosure: Based on the scope of the claim using an additive manufacturing process for based on a metal powder bed or where metal powder is deposited through at least one building head to produce a product;
the present disclosure’s indication that it is difficult to attain the claimed thickness with available additive manufacturing systems, unable to form the claimed feature sized with direct energy deposition, and the unavailability of other methods;
the difficulty disclosed in the prior art of producing thin-walled structures through additive manufacturing;
the level of one of ordinary skill in the art;
the unpredictability of the art;
the direction provided by applicant to only certain types of metal additive manufacturing (those requiring a laser) to obtain the claimed thickness; and
only one example of a system on which the claimed method was practiced,
one of ordinary skill in the art would not be capable of practicing the claimed invention over the entire scope of the claims without a large amount of undue experimentation.
Claims 2-3, 5-26 and 29 are rejected under 35 USC 112(a) because they depend on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the extent of what is covered by a process “based on” a metal powder bed encompasses. A process that is “based on” a powder bed process does not necessarily require that the process is powder bed additive manufacturing process, for example an additive ultrasonic welding process that was specifically developed in response to inadequacies of selective laser sintering in certain situations is “based on” a powder bed process by virtue of addressing inadequacies of a powder bed process despite the absence of powder in the ultrasonic welding process itself. Note that the process category limitations of claim 1 in the amendment filed August 20, 2020 requiring powder bed fusion printing or direct energy deposition printing 

Regarding claim 6, it is not clear how a “single wire deposition extrusion process” is compatible with “the additive manufacturing process is based on a metal powder bed or where metal powder is deposited through at least one building head” as required by claim 1, as a single wire is not powder.
Regarding claim 7, claim 1 recites “properties of grain size, toughness, hardness, fracture toughness, fatigue limit, ductility, elastic modulus, and any combinations thereof” (the properties in combination), but claim 7 recites “properties of grain size, toughness, hardness, fracture toughness, fatigue limit, ductility, elastic modulus, and any combinations thereof, composition, or microstructure” (properties in the alternative). It is unclear if the properties recited in claim 7 are intended as a recitation in the alternative or if some or all the properties recited in claim 7 are intended to limit the claimed flexspline in combination. If claim 7 is intended to recite to further limit the flexspline by the composition or microstructure, this can be more clearly claimed by deleting “material physical properties of grain size, toughness, hardness, fracture toughness, fatigue limit, ductility, elastic modulus, and any combinations thereof,” from claim 7.
Further regarding claim 8, the basis of comparison of the limitation “at least a 10% higher fracture toughness than a strain wave gear flexspline made entirely of monolithic metal” appears to be any strain wave gear flexspline made of any monolithic metal regardless as any strain wave gear flexspline made entirely of monolithic metal meets “a strain wave gear flexspline made entirely of monolithic metal.” A monolithic magnesium flexspline will have different properties from a monolithic iron flexspline. Further, as toughness is dependent on material thickness and the temperature at which the toughness is measured; therefore, flexsplines of different sizes will have different toughness, and even a given flexspline will have a different fracture toughness at any given temperature. Even further, as a monolithic flexspline 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites a wall thickness of less than 1 mm with no lower bound, but claim 1 recites the cylindrical wall has a thickness between 0.05 and 2 mm. The unbound range recited in claim 3 encompasses values below 0.05 mm which is beyond the range encompassed by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that amendments addresses previously stated rejections under 35 USC 112(b). The amendments do improve upon all previously set forth grounds of rejection under 35 USC 112(b); however, the amendments introduce new issues, particularly with respect to changing the scope of the types of additive manufacturing processes the claim encompasses.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Applicant is reminded that the written description was found to be enabling for the claim 1 as filed August 20, 2020 which limits the scope to “powder bed fusion printing or direct energy deposition printing” and that such limitations do not rely on the indefinite language “based on a metal powder bed”. 
The following is a statement of reasons for the indication of allowable subject matter:  The present claims have been amended to require material physical properties of grain size, toughness, hardness, fracture toughness, fatigue limit, ductility, elastic modulus, and any combinations thereof of the strain wave gear flexspline within any single deposition layer are the same and are axially symmetric; wherein the materials material physical properties of grain size, toughness, hardness, fracture toughness, fatigue limit, ductility, elastic modulus, and any combinations thereof of the strain wave gear flexspline in at least two adjacent deposition layers are different such that the material mechanical properties of the strain wave gear flexspline vary between the bottom and the gear teeth. The closest prior art rejections relied upon Hofmann (US20140224050) tin view of Berger ("A Survey of Additive Manufacturing Processes Applied on the Fabrication of Gears", 1st International Conference on Progress in Additive .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736